Citation Nr: 1545244	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for ovarian cysts with history of menometrorrhagia (hereinafter referred as "ovarian cyst").  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1978 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part denied an increased rating in excess of 10 percent for service connected ovarian cyst with history of menometrorrhagia.  A claim for an increased rating was received by the RO in June 2007.  

The issue of service connection for a dental disorder has been raised by the record in a September 2013 authorization to release medical records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In a written and signed statement received in February 2014, prior to the promulgation of a Board decision, the Veteran withdrew all claims other than service connection for Posttraumatic Stress Disorder (PTSD) and a low back disability, for which service connection has since been granted.  


CONCLUSION OF LAW

The criteria for withdraw of the appeal for an increased rating in excess of 10 percent for service connected ovarian cyst have been met.  38 U.S.C.A. 	            § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  	          38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award. VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claim is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002). 

Withdrawal of Appeal for an Increased Rating for Ovarian Cyst 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On February 19, 2014, prior to a promulgation of a decision by the Board, a written statement was received from the Veteran indicating that she was withdrawing all open appeals except service connection for PTSD and a low back disability, for which service connection has since been granted; hence, there remain no allegations 




of errors of fact or law for appellate consideration as to the issue of an increased rating in excess of 10 percent for service connected ovarian cyst.  Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to this issue.  


ORDER

The appeal for an increased rating in excess of 10 percent for service connected ovarian cysts, having been withdrawn, is dismissed.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


